DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed on 04/25/22 has been entered in the case. Claims 1-14 are pending for examination and claim 15 is cancelled.

Election/Restrictions
Applicant's election with traverse of Species 1 (Fig. 1) in the reply filed on 04/25/22 is acknowledged.  The traversal is on the ground(s) that there is no serious burden on the Office to search the species 1-6.  This is not found persuasive because in the Non-Final Office action 01/25/22, page 4 states that: “Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.”
Because applicant did not submit evidence, provide distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.

Examiner Notes
The limitation “access means” defines as elements 110, 115 in abstract.  Therefore, the limitation “access means” is not considered as a mean-plus function.
The limitation “ignition means” defines as a switch or a button provided on the surface of the injector device, (para [0017] in US 2020/0121848, the current application) and this feature is equivalent to a button 180.  Therefore, the limitation “ignition means” is not considered as a mean-plus function.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 9-13 state that “ignition means configured to generate an ignition signal indicating that a user of the injector device has triggered an injection by the injector device” without providing any supporting to get the result. The disclosure lacks of description that how does the ignition means generate an ignition signal to indicate that the injector device has been triggered an injection.
The original specification (US 2020/0121848) states that: ignition button180 in order to start the operation of the injector device 100, para [0038]; around the ignition button 180, a lightening element 181 is provided. The lightening element 181 shows a red light in case the injector device 100a is not ready for injection, and shows a green light in case the injector device 100a is ready for injection, para [0058].  In other words, the ignition button configured to generate an ignition signal indicating that the device is whether ready or not ready for injection.  
Due to the statement in the specification above, one having ordinary skill in the art would not be able to make or use the invention in its entire scope without undue experimentation because no explanation or guidance has been disclosed as to how to determine that the ignition signal indicating the injector device has triggered an injection.  Applicant may argue that one in the art would know how to make and use the invention; however, this would not be persuasive because the disclosure fails to include or provide evidence such as: the ignition signal indicating the injector device has triggered an injection without undue experimentation due to the broad nature of the claims.
As noted above Applicant has provided no way to determine that the ignition signal indicating the injector device has triggered an injection and therefore the amount of direction provided is insufficient to constitute an enabling disclosure.
Due to the failure of Applicant to adequately describe the invention, one would have to experiment unduly to reach the claimed result of the ignition means configured to generate an ignition signal indicating that a user of the injector device has triggered an injection and thus the invention is not enabled.

Response to Arguments of Claim Rejections - 35 USC § 112, first paragraph

Applicant states on pages 10-11 of Remarks 04/25/22 that: in para [0017] of the specification states that “[t]he ignition means may be a switch or a button provided on the surface of the injector device that can be operated by the user of the injector device in order to start the injection of the injector device.”  Applicant further states that the office is not asserting that it would require one of ordinary skill in the art undue experimentation to generate a signal by operating a switch or button. Therefore, Applicant requests that the Office withdrawn the rejection under 35 U.S.C 112 (a) above. 

In response, Examiner respectfully disagrees with Applicant’s statement above.  The claims 9-13 requires that: “ignition means configured to generate an ignition signal indicating that a user of the injector device has triggered an injection by the injector device”
Examiner acknowledges that the ignition means is as a switch or a button that can be operated by the user of the injector device to start the injection.   However, nowhere in the original specification provide the evidence that the ignition means, e.g. switch, or button generates an ignition signal (for example: a green light or a sound or any indication) to indicate or alert to the user that the injector device has triggered an injection by the injector device, as required in the claims 6-8.
In other words, the ignition means, e.g. switch or button can operate the injection but does not mean that the switch or button is able to generate the ignition signal to indicate the user that the injector device has triggered an injection. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denzer et al. (US 2015/0045729).
Regarding claim 1, Denzer discloses an injector device, comprising:
access means 308 configured to selectively allow and prevent a cartridge 200 from being removed from the injector device 100; 
a self-test unit (a software or programming, as shown in Figs. 9A-9B) configured to cause a self-test of at least one of electronic component and an electronic assembly of the injector device comprises: a proximity/skin sensor, a needle ejection mechanism, i.e. plunger mechanism, needle retraction mechanism, i.e. needle jam, see blocks 528, 530, 532, 534, 536 in Fig. 9B.  
For example: the microprocessor determines an error condition of the battery is dead, see block 548 in Fig. 9A, and para [00106]; and 
a control unit (microprocessor unit) configured to control the access means (door opens, see in Fig. 9B) to allow the cartridge 100 to be removed from the injector device in case the self-test has failed (e.g. in the para [0109],  with the autoinjector in the "ready to inject" state of block 526, pressing the start button causes the microprocessor to place the autoinjector into an "injection start" state in block 528, where it changes the continuous illumination of start button to a second predetermined color (e.g., blue) and keeps the backlight and the progress LED on. If the microprocessor detects that the injection needle is not pushed into the skin (such as needle jam, block 530), it may retract the needle and visually and audibly alert a needle jam in block 530, e.g., the user interface may blink "cassette fail" icon (FIG. 13) for a predetermined time period (e.g., 60 seconds) and the speaker may generate the error sound. The microprocessor may then open the cassette door after a predetermined time period and place the autoinjector in the "door open, sleep B" state of block 546. If, however, the injection needle pushes into the skin, and after a predetermine time period has elapsed (e.g., 0.5 seconds), the microprocessor may place the autoinjector in an "injection progress" state in block 532, where the start button may remain continuously illuminated in the second predetermined color and the backlight and the progress LED may remain on. If the plunger subsequently pushes a clogged cassette, the microprocessor may retract the injection needle and visibly and audibly signal in block 534 a plunger jam, i.e., the user interface may blink a "cassette fail" icon (FIG. 13) for a predetermined time period (e.g., 60 seconds) and the speaker may generate the error sound. The microprocessor may then open the cassette door after a predetermined time period and place the autoinjector into the "door open, sleep B" state of block 546. If, instead, the autoinjector is lifted off the skin beyond an acceptable limit for a predetermined time period (e.g., 1 second), the microprocessor may retract the injection needle and visibly and audibly signal in block 536 an "off skin too long" alert, e.g., the user interface may blink a "cassette fail" icon (FIG. 13) for a predetermined time period (e.g., 60 seconds) and the speaker may generate the error sound.
Note: with the said in the para [0109] and Fig. 9B above, when the self-test unit has failed, the control unit allows the access means (e.g. the cassette door) to open and therefore, the cartridge can be removed from the injector device.
wherein the self-test unit is configured to check as the self-test whether the at least one of the electric motor, the proximity sensor, the needle ejection mechanism, and the needle retraction mechanism operate correctly.  For example: after the self-test unit performs all the tests, e.g., needle jam, plunger jam, the device being of not in contact to the skin, as mentioned in Figs. 9B, if the self-test fails, the door automatically opens after 2s delay and advances to door open sleep B state.  However, the there is no indication of the self-test failed (e.g. LED: all off, SOUND: None, see block 502), the device start up and perform an injection. In other words, the self-test unit is configured to check the at least one of the electric motor, the proximity/skin sensor, the needle ejection mechanism, and the needle retraction mechanism operate correctly.  
Regarding claim 2, wherein the control unit is configured to obtain cartridge data regarding a cartridge that is inserted in the injector device, check whether the cartridge data indicates that the inserted cartridge is not to be used with the injector device, (for example: the auto-injector is “out of life”, block 504; a defective cassette has been inserted into the auto-injector, blocks 510 & 518 in Fig. 9A, also see para [0106]) and control the access means 308 to allow the cartridge to be removed from the injector device in case the checked cartridge data indicates that the cartridge that is inserted in the injector device is not to be used with the injector device.  
Regarding claim 5, wherein the access means 308 comprises a cartridge receiving unit 308configured to receive and hold a cartridge 200, and the control unit is configured to cause the cartridge receiving unit 308 to at least partially protrude (when the door 308 open) from a housing 300 of the injector device 100 so that the cartridge 200 held in the cartridge receiving unit 308 can be removed from the injector device in case the self-test has failed, see Fig. 1.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Denzer et al. (US 2015/0045729) in view of Murkami et al. (US 2015/0328404).
Regarding claim 3, Denzer discloses all the claimed subject matter as required in the claim 1 above but does not disclose that the control unit is configured to control the access means to prevent the cartridge from being removed from the injector device in case the self-test was successful and the checked cartridge data indicates that the inserted cartridge can be used with the injector device.
Murkami discloses an injector device comprising: a cartridge detector configured to determine whether a cartridge is inserted in the injector devicthe protrusion 22a on the lower end side of the lever 22 is only released and the cartridge holder 7 opened when the piston 10 returns to its origin position after all of the pharmaceutical in the pharmaceutical cartridge has been injected, and the piston 10 then moves upward).  In other words, the control unit is configured to control the door 7 during the injection which means that that self-test was successful and the checked cartridge data indicates that the inserted cartridge can be used with the injector device.  
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Denzer with including a control unit configured to control the access means to prevent the cartridge from being removed from the injector device in case the self-test was successful and the checked cartridge data indicates that the inserted cartridge can be used with the injector device, as taught by Murkami, in order to avoid unnecessary step of removing cartridge when the injector being ready to use or during used. 
Regarding claim 4, Denzer discloses all the claimed subject matter as required in the claim 1 above but does not disclose that a cartridge detector 35 configured to determine whether a cartridge 9 is inserted in the injector devic
Murkami discloses an injector device comprising: a cartridge detector configured to determine whether a cartridge is inserted in the injector devic
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Denzer with first and second proximity sensors at distal end of the injector, as taught by Murkami, in order to detect a presence of the cartridge in the housing of the injector device.

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Denzer et al. (US 2015/0045729) in view of McLoughlin et al. (US 2015/0273151).
Regarding claim 9, Denzer discloses all the claimed subject matter as required in the claim 1 above.  Denzer also discloses a hollow skin needle configured to be ejected from the injector device; a (first) proximity sensor (a skin sensor) configured to generate a proximity signal indicating that the injector device is placed on a skin of a human or animal body, para [0108].  However, Dezer does not disclose a second proximity sensor configured to generate a second proximity signal indicating that the injector device is placed on a skin of a human or animal body.
McLoughlin disclose an injector device in Figs. 26-31 comprising: a first proximity sensor 3100a configured to generate a first proximity signal indicating that the injector device is placed on a skin of a human or animal body; and a second proximity sensor 3100b configured to generate a second proximity signal indicating that the injector device
     	It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Denzer with first and second proximity sensors at distal end of the injector, as taught by McLoughlin, in order to detect a full skin contact, para [0016].
	Regarding claim 10, Denzer in view of McLoughlin discloses all the claimed subject matter as required in the claim 9 above. McLoughlin discloses in para [0015] that each skin sensor electrode is arranged to send an individual sensing signal to a control unit, which is arranged to allow for mapping out the degree of skin contact for the skin sensor array overall.  Therefore, wherein the control unit is configured to determine that the injector device has been placed on a skin of a human or animal body when the first proximity signal and the second proximity signal are obtained at the same time (if both of the skin sensor are in skin contact at same time).  
Regarding claim 11, Denzer in view of McLoughlin discloses all the claimed subject matter as required in the claim 9 above. McLoughlin further comprising a hollow skin needle configured to be ejected from the injector device, wherein a virtual line (see marked up figure below) connecting the first proximity sensor and the second proximity sensor does not cross the skin needle in its ejected state.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (US 2015/0328404) in view of Denzer et al. (US 2015/0045729).
Regarding claim 14, Murakami discloses an injector device comprising:
access means 7 configured to selectively allow and prevent a cartridge 9 from being removed from the injector device; 
a hollow skin needle 16 configured to be ejected from the injector device; it is well-known in the art that the cartridge 9 including a piercing septum.  Also, it is well-known in the art that the needle 16 can be formed in two separate needles (i.e. the insertion skin needle, and the needle for piercing septum).  The control unit in Murakami is configured to cause an ejection of the skin needle and the piercing of the septum by the septum needle immediately before or simultaneously with the ejection of the skin needle so that the fluid can be flowed out the cartridge into the skin needle for injection.  
Murakami does not disclose a self-test unit configured to cause a self-test of at least one of an electronic component and an electronic assembly of the injector device, and a control unit configured to control the access means to allow the cartridge to be removed from the injector device in case the self-test has failed, wherein the at least one of the electronic component and the electronic assembly of the injector device comprises at least one of an electric motor, a proximity sensor, a needle ejection mechanism, and a needle retraction mechanism; and the self-test unit is configured to check as the self-test whether the at least one of the electric motor, the proximity sensor, the needle ejection mechanism, and the needle retraction mechanism operate correctly.
Denzer discloses an injector device comprising:
an access means 308 configured to selectively allow and prevent a cartridge 200 from being removed from the injector device 100; 
a self-test unit (a software or programming, as shown in Figs. 9A-9B) configured to cause a self-test of at least one of electronic component and an electronic assembly of the injector device comprises: a proximity/skin sensor, a needle ejection mechanism, i.e. plunger mechanism, needle retraction mechanism, i.e. needle jam, see blocks 528, 530, 532, 534, 536 in Fig. 9B.  
For example: the microprocessor determines an error condition of the battery is dead, see block 548 in Fig. 9A, and para [00106]; and 
a control unit (microprocessor unit) configured to control the access means (door opens, see in Fig. 9B) to allow the cartridge 100 to be removed from the injector device in case the self-test has failed (e.g. in the para [0109],  with the autoinjector in the "ready to inject" state of block 526, pressing the start button causes the microprocessor to place the autoinjector into an "injection start" state in block 528, where it changes the continuous illumination of start button to a second predetermined color (e.g., blue) and keeps the backlight and the progress LED on. If the microprocessor detects that the injection needle is not pushed into the skin (such as needle jam, block 530), it may retract the needle and visually and audibly alert a needle jam in block 530, e.g., the user interface may blink "cassette fail" icon (FIG. 13) for a predetermined time period (e.g., 60 seconds) and the speaker may generate the error sound. The microprocessor may then open the cassette door after a predetermined time period and place the autoinjector in the "door open, sleep B" state of block 546. If, however, the injection needle pushes into the skin, and after a predetermine time period has elapsed (e.g., 0.5 seconds), the microprocessor may place the autoinjector in an "injection progress" state in block 532, where the start button may remain continuously illuminated in the second predetermined color and the backlight and the progress LED may remain on. If the plunger subsequently pushes a clogged cassette, the microprocessor may retract the injection needle and visibly and audibly signal in block 534 a plunger jam, i.e., the user interface may blink a "cassette fail" icon (FIG. 13) for a predetermined time period (e.g., 60 seconds) and the speaker may generate the error sound. The microprocessor may then open the cassette door after a predetermined time period and place the autoinjector into the "door open, sleep B" state of block 546. If, instead, the autoinjector is lifted off the skin beyond an acceptable limit for a predetermined time period (e.g., 1 second), the microprocessor may retract the injection needle and visibly and audibly signal in block 536 an "off skin too long" alert, e.g., the user interface may blink a "cassette fail" icon (FIG. 13) for a predetermined time period (e.g., 60 seconds) and the speaker may generate the error sound.
Note: with the said in the para [0109] and Fig. 9B above, when the self-test unit has failed, the control unit allows the access means (e.g. the cassette door) to open and therefore, the cartridge can be removed from the injector device.
wherein the self-test unit is configured to check as the self-test whether the at least one of the electric motor, the proximity sensor, the needle ejection mechanism, and the needle retraction mechanism operate correctly.  For example: after the self-test unit performs all the tests, e.g., needle jam, plunger jam, the device being of not in contact to the skin, as mentioned in Figs. 9B, if the self-test fails, the door automatically opens after 2s delay and advances to door open sleep B state.  However, the there is no indication of the self-test failed (e.g. LED: all off, SOUND: None, see block 502), the device start up and perform an injection. In other words, the self-test unit is configured to check the at least one of the electric motor, the proximity/skin sensor, the needle ejection mechanism, and the needle retraction mechanism operate correctly.  
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Murakami with including a self-test unit being formed all functions, as required in the claim 1, as taught by Denzer, in order to make sure the electric component and electronic assembly of the injector device being operate correctly before performing an injection into a patient. 
Response to Arguments
Applicant's arguments filed 04/25/33 have been fully considered but they are not persuasive. 
1) Applicant’s arguments, see pages 12-13 of the Remarks, filed 04/25/22, with respect to the rejection(s) of claim(s) 1-3 & 15 under 35 U.S.C 102(a)(1) being anticipated by Murakami et al. (US 2015/0328404) have been fully considered and are persuasive.  Therefore, the rejection of these claims 1-3 & 15 has been withdrawn.  

2) Applicant argues on page 14 of Remarks 04/25/22 that Denzer does not teach or suggest a self-test configured to check whether at least one of an electric motor, a proximity sensor, a needle ejection mechanism, and a needle retraction mechanism operate correctly, as recited in the claim 1. 
In response, a self-test unit (a software or programming, as shown in Figs. 9A-9B) configured to cause a self-test of at least one of electronic component and an electronic assembly of the injector device comprises: a proximity/skin sensor, a needle ejection mechanism, i.e. plunger mechanism, needle retraction mechanism, i.e. needle jam, see blocks 528, 530, 532, 534, 536 in Fig. 9B.  Please see the rejection above for more details. 

3) Applicant further argues that Murakami and Denzer do not teach or suggest either singly or in combination: (i) "wherein the at least one of the electronic component and the electronic assembly of the injector device comprises at least one of an electric motor, a proximity sensor, a needle ejection mechanism, and a needle retraction mechanism" and (ii) "the self-test unit is configured to check as the self-test whether the at least one of the electric motor, the proximity sensor, the needle ejection mechanism, and the needle retraction mechanism operate correctly."
In response, as mentioned in the rejection above, Denzer clearly discloses the limitations above.  Therefore, Denzer in view of Murakami read all the claimed subject matter as required in the claims 3-4 & 9-13. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228. The examiner can normally be reached M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUYNH-NHU H. VU/             Primary Examiner, Art Unit 3783